 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 5
     KEVIN ALLEN MURPHY,
 6                                                        Case No. C19-6146 RJB-TLF
                             Plaintiff,
 7         v.                                             ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
 8   PAUL PASTOR,

 9                           Defendants.

10
           The Court, having reviewed the Report and Recommendation of Judge Theresa
11
     L. Fricke, United States Magistrate Judge, objections to the report and
12
     recommendation, if any, and the remaining record, does hereby find and ORDER:
13
           (1)   The Court adopts the Report and Recommendation (Dkt. 18),
14
           (2)   Plaintiff’s motion for temporary restraining order and preliminary injunction
15
                 is DENIED;
16
           (3)   As plaintiff has been granted in forma pauperis, in forma pauperis may
17               continue on appeal. See Rule of Appellate Procedure 24(a)(3); and

18         (4)   The Clerk is directed to send copies of this Order to plaintiff, to Magistrate

19               Judge Fricke, and to any other party that has appeared in this action.

20         Dated this 3rd day of March, 2020.

21

22
                                          A
                                          ROBERT J. BRYAN
23                                        United States District Judge

24

25
     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
